Citation Nr: 1814298	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  16-30 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for blindness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from October 1942 to January 1946.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had not been submitted to reopen a claim of service connection for a low back disability, and from a December 2015 rating decision by the St. Petersburg RO which denied service connection for blindness.  In December 2016, a videoconference hearing addressing the low back issue was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  A February 2017 Board decision reopened and remanded the claim seeking service connection for a low back disability, and also remanded the matter of service connection for blindness to for a hearing to be scheduled.  In a statement received in June 2017, the Veteran withdrew the hearing request.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

Low Back Disability

In February 2017, the Board remanded this claim for additional development, namely an examination to ascertain the etiology of the Veteran's current low back disability (specifically including addressing whether he had a congenital spine disability that pre-existed service and, if so, whether any acquired back pathology was superimposed on such abnormality).  A VA spine examination was conducted in November 2017.  For every low back disability entity diagnosed, the examiner was asked to indicate whether such was a disease or a defect (i.e., in the nature of a congenital or developmental abnormality).  The examiner diagnosed degenerative arthritis, intervertebral disc syndrome (IVDS), and spondylolisthesis; he did not, however, indicate whether any current pathology pre-existed service (and was congenital in nature).  Furthermore, the examiner was asked to opine, if a congenital back abnormality was diagnosed, whether any acquired back pathology was superimposed on the abnormality.  The examiner simply cut and pasted the impression from a November 1952 (six years after separation from service) clinical record, without providing any rationale or clarifying whether the Veteran had a congenital spine abnormality.  As the Board remanded the matter to ascertain the nature and likely etiology of the Veteran's low back disability, the Board finds that the November 2017 examination report is inadequate for rating purposes and has not substantially complied with the February 2017 remand orders; corrective action is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board also notes that a supplemental statement of the case (SSOC) was not issued by the AOJ following the November 2017 VA examination.  As further development is required and the case is being remanded, the AOJ will have opportunity to correct the due process deficiency.  

Finally, the record shows that the Veteran receives periodic VA treatment for his back.  The February 2017 remand directed the AOJ to secure updated records of VA evaluations or treatment since June 2016.  No VA treatment records have been associated with the file since then, and it is not clear whether the AOJ failed to update the record, or if the Veteran simply has not sought VA treatment since June 2016.  Updated records of any VA evaluations or treatment the Veteran has received for his back during the evaluation period are pertinent evidence in the matter at hand, are constructively of record, and must be secured on remand.

Blindness

The Veteran contends that his bilateral blindness is related to exposure to the "constant glare of the sun off the aircraft" he worked on in service without eye protection.  See June 2015 Notice of Disagreement.  The Veteran's service treatment records (STRs) are silent for complaints relating to his eyes/vision.  On January 1946 service separation examination, his vision was 20/20 in each eye; bilateral pupil size, shape, and reaction to light and distance were normal; color perception was normal.  

The Veteran is now legally blind.  See December 19, 2013 VA clinical record; see also January 2014 statement from VA ophthalmologist Dr. S.S.  The record shows current diagnoses of bilateral non-exudative age-related macular degeneration, pseudophakia (status post YAG capsulotomy in 2006), compound hyperopic astigmatism with presbyopia, refractive errors, and dry eye syndrome.  See December 19, 2013 and December 19, 2014 VA clinical records.  The Board notes that several of these disabilities can cause loss of vision.  While there is some clinical evidence attributing the Veteran's blindness to age-related macular degeneration, all eye disabilities were not encompassed in adjudication of this claim.  [Notably, refractive error is a congenital or developmental abnormality that is not a disease or injury within the meaning of applicable regulation (i.e., not a compensable disability).  38 C.F.R. §§ 3.303(c), 4.9.]  Notably, cataracts can cause loss of vision, but the record does not contain an opinion as to whether the Veteran's cataracts (and any residuals from a 2006 pseudophakia surgery) are related to his reported exposure to glare in service.  Accordingly, an advisory medical opinion in the matter is necessary.  

A review of the record found that private treatment records relating to the Veteran's eyes/vision loss remain outstanding.  A May 2013 VA clinical record notes that, in 2006, the Veteran underwent eye surgery at Lake County Eye Clinic by Dr. Mizell (including cataract extraction and replacement by pseudophakia intraocular lenses).  A January 2011 VA optometry record notes that the Veteran was last examined by Dr. Mizell in January 2010.  Both the records pertaining to the 2006 surgery and the January 2010 treatment records are outstanding; there is no indication in the record they were sought.  Such records are likely to contain pertinent information, and must be sought.  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to identify the provider(s) of all evaluations and/or treatment he has received for his low back since the February 2017 Board remand and for his eyes/vision loss since service, and to provide the authorizations necessary for VA to secure any private records of such evaluations and treatment (specifically including records from Dr. Mizell at the Lake County Eye Clinic).  

The AOJ should secure for the record complete clinical records (i.e., those not already associated with the record) from the provider(s) identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

The AOJ should specifically secure for the record all updated records of VA evaluations or treatment the Veteran has received for his low back and eyes/vision loss since June 2016 (when the most recent VA treatment records associated with the record are dated).

2.  Thereafter, the AOJ should return the Veteran's record to the November 2017 examiner for further review and an addendum medical opinion regarding the nature and etiology of the Veteran's low back disability.  The entire record (to include the Board's February 2017 remand, the November 2017 examination report, and this remand) must be reviewed by the examiner.  Based on a review of the record, the examiner should provide opinions that respond to the following:   

(a) Regarding the diagnoses of degenerative arthritis, IVDS, and spondylolisthesis, please indicate whether each is a disease or a defect (i.e., in the nature of a developmental or congenital abnormality).  Please identify (based on the record) when each was first manifested (i.e. prior to service, during service, or after service).  

(b) If a congenital back abnormality is diagnosed, please opine whether any acquired back pathology has been superimposed on the abnormality, if so when that occurred (i.e., whether or not during service), and describe the superimposed pathology (and related impairment in detail).

(c) Please identify the likely etiology for each low back disability entity other than a congenital back abnormality diagnosed, .  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred in, or aggravated by (increased in severity beyond natural progression during) the Veteran's active duty service?

The examiner must consider and discuss the January 1944 motor vehicle accident in service, the October 1952 work-related low back injury, and Dr. L.C.'s January and October 2016 statements.  The examiner must explain the rationale for all opinions.  If the November 2017 examiner is unavailable, the record should be forwarded to another appropriate medical professional for the opinion sought.

3.  The AOJ should also forward the Veteran's record to an ophthalmologist for an advisory medical opinion regarding the etiology of the Veteran's loss of vision.  The entire record (to include this remand and any additional records obtained pursuant to the development ordered above) must be reviewed by the examiner.  Upon review of the record, the examiner should provide opinions that respond to the following:  [If further examination of the Veteran is needed for an opinion sought, such should be arranged.]
 
(a) Please identify (by diagnosis) each left and right eye disability entity shown in the record.

(b) Please identify the likely etiology for each eye disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's service/events therein, to include exposure to glare?

The examiner must explain the rationale for all opinions.  

4.  The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

